Title: To George Washington from Benjamin Tupper, 20 May 1782
From: Tupper, Benjamin
To: Washington, George


                        
                            Sir
                             c.20 May 1782
                        
                        I have judged it necessesary to send out several Scouts of 80 privates each to lay in ambush on the different
                            routs the enemy generaly take when they approach our Frontiers so that if possable to Intercept them & prevent the
                            continuation of these Murthers and Devastations which have been too frequent this Spring, and as it was necessesary they
                            should be out ten or twelve days concluded hard Bread was necessesary, the Contractors have furnished what was wanting on
                            my Application but are of opinion that a note of approbation from your Excellency to the Minister of war will be
                            Necessesary to enable them to obtain the difference of value of hard above common Bread. There has been no discoveries of
                            the enemy very lately in these parts except A Scout as far as Crounpoint which soon returned. Colo. Reed has not returned,
                            I expect he is sick when he arives I shall repair to my Regiment. I am with the greatest respect your Excellencys most
                            obident humble Servt
                        
                            Benj. Tupper Colo. Comt

                        
                    